 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 1 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 2 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 3 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 4 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 5 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 6 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 7 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 8 of 12
 Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 9 of 12
  Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 10 of 12
  Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 11 of 12
  Case 18-15691-CMG Doc 329-16 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
Memorandum of Law of Michael Engelberg (1) in Opposition to Debtors Motion Page 12 of 12
